Citation Nr: 1511882	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and Mr. and Mrs. H.




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1967.  He died in July 2004.  The appellant claims as the Veteran's surviving spouse.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The claim was previously denied in April 2008.  New and material evidence was received within one year of denial of the claim so that readjudication of the claim was required.  See 38 C.F.R. § 3.156(b) (2014). 

The Veterans Benefit Management System contains only a January 2015 Written Brief Presentation submitted by the Veteran's representative.  The Virtual VA paperless claims processing system includes information that is cumulative or duplicative of materials in the claims file.  

The appellant provided testimony at RO hearings in July 2010 and October 2010.  A second hearing was conducted because recording equipment was not functioning properly at the July 2010 hearing.  A transcript of the October 2010 hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a medical opinion.  In an October 2004 record of treatment for the appellant, who claims as the Veteran's surviving spouse, a medical practitioner stated that she "lost her husband to a self-inflicted gunshot wound [while he] was struggling with his end-of-life medical problems, hemorrhaging profusely from an upper GI bleed that could not be controlled by medical management, as a result of alcoholism and depression as a direct consequence of the life-changing event in the Vietnam War."  Of record are multiple lay statements indicating that the Veteran changed after coming back from Vietnam.  

Given this medical opinion, provided by a treating physician only months after the Veteran's death, and the multiple lay statements of record, the Board finds that there is a reasonable possibility that obtaining a VA medical opinion in this matter could result in substantiation of the appellant's claim.  A VA medical opinion should therefore be obtained in this matter.  See 38 U.S.C.A. § 5103A(a) (2014); Wood v. Peake, 520 F.3rd 1325 (Fed. Cir. 2008). 

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the appropriate VA medical facility to obtain a VA medical opinion.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:  

(1) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran had a psychiatric disorder that began during or was related to his period of active service, to include his period of service in Vietnam;

(2) If there is a psychiatric disorder related to service, is it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was a principal cause of death-that is, whether singly or jointly with some other condition, it was the immediate or underlying cause of death or was etiologically related thereto;

(3) If there is a psychiatric disorder related to service, is it at least as likely as not (a 50 percent or greater probability) that the disorder contributed substantially or materially to the Veteran's cause of death; and 

(4) if the Veteran's alcoholism or other substance use disorder is found to be a principal or contributory cause of death, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) the alcoholism was a symptom of an underlying psychiatric illness that began during or was related to the Veteran's active service.

The examiner must review and address the following:  1) the service treatment records; 2) service personnel records; 3) the Veteran's death certificate; 4) the multiple lay statements submitted by friends and family; 5) the October 2010 transcript of RO hearing testimony; 6) the private records of addiction treatment from the year 2004; and 7) the October 2004 private medical opinion, indicating that the Veteran suffered a self-inflicted gunshot wound due to alcoholism and depression from his time in the Vietnam War.

The appellant and other laypersons are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by those providing lay statements in this matter, the examiner should state this and provide a fully reasoned explanation.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After the appellant and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




